Exhibit 10.5
EMPLOYMENT, SEVERANCE AND NON-SOLICITATION AGREEMENT
     This Employment, Severance and Non-Solicitation Agreement (this
“Agreement”) is entered into between Private Business, Inc., a Tennessee
corporation (“Company”), and David Peterson, an individual resident of Georgia
(“Employee”), effective as of January      , 2006 (the “Effective Date”).
     Company has purchased a business for which Employee served as an executive
and has offered employment to Employee in connection with such acquisition. As
part of such acquisition, Company has agreed to provide employee with a
severance agreement, and employee has agreed to enter into a non-solicitation
agreement. Now, therefore, for and in consideration of the foregoing and other
consideration exchanged as part of the acquisition, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
ARTICLE I. TERMS OF EMPLOYMENT
     Section 1.01 Employment. Company shall employ Employee, and Employee shall
serve Company, in the capacity of Senior Vice President of the Goldleaf division
of Company upon the terms and conditions set forth herein. Employee shall have
such authority, responsibilities and duties as are consistent with his title,
subject to the oversight by Company’s CEO (the “CEO”) and Company’s Board of
Directors (the “Board”). Employee shall devote his full business time,
attention, skill and efforts to the performance of his duties hereunder, except
during periods of illness or periods of vacation and leaves of absence
consistent with Company’s company policies. Notwithstanding the foregoing,
Employee may devote reasonable periods of time to serve as a director or advisor
to other organizations, to perform charitable and other community activities,
and to manage his personal investments; provided, however, that such activities
do not materially interfere with the performance of his duties hereunder and are
not in conflict or competitive with, or adverse to, the interests of Company, as
determined by the CEO or the Board.
     Section 1.02 Term. This Agreement shall be for a term of six months (the
“Term”), and shall be extended one day for each day it is in effect, such that
the Term shall always remain six months.
     Section 1.03 Compensation and Benefits.
     (a) Company shall pay employee a signing bonus of $171,500 upon the
execution of this Agreement.
     (b) Company shall pay Employee a base salary at a rate of $200,000 per
annum in accordance with the normal salary payment practices of Company. The CEO
(or the Board or the compensation committee thereof if the Board or such
committee so chooses) shall review and may increase, but shall not decrease,
Employee’s base salary at least annually.
     (c) Employee shall participate in Company’s executive bonus plan, which
shall provide Employee with an opportunity to earn a bonus dependent on Employee
and Company meeting individual, division and corporate performance goals as
determined by the CEO (or the Board or the compensation committee thereof if the
Board or such committee so chooses).

 



--------------------------------------------------------------------------------



 



     (d) Employee shall be entitled to participate in all retirement, life and
health insurance, disability and other similar benefit plans or programs of
Company now or hereafter applicable to Employee or applicable generally to
employees’ of Company, provided that Employee shall not be required to pay the
premiums for such benefits that Company requires other emplpyees to pay
(although Employee acknowledges that the amount of such premiums paid by
Purchaser on Employee’s behalf shall be considered compensation to Employee for
tax purposes); provided, however, that during any period during the Term that
Employee is disabled, and during the 180-day period of physical or mental
infirmity leading up to Employee’s disability, the amount of Employee’s
compensation provided under this Section 1.03 shall be reduced by the sum of the
amounts, if any, paid to Employee for the same period under any disability
benefit or pension plan of Company or any of its subsidiaries, For purposes of
this Section 1.03(d), Employee shall be deemed “disabled” upon the earlier of:
(i) a written determination by a duly licensed physician or psychologist
following a personal examination of Employee that Employee is not capable of
performing the normal duties attendant to his position with or without
reasonable accommodation and that such condition appears to be permanent or of
indefinite duration; (ii) a determination by a court of competent jurisdiction
that Employee is not capable of managing his or her own person or property and
that such condition appears to be permanent or of indefinite duration; (iii) a
determination by any duly licensed insurance company maintaining a policy of
disability insurance covering Employee that Employee is disabled to the point
that benefits are payable pursuant to the terms of such policy; or (iv) Employee
has been unable to perform the normal duties attendant to bis position with or
without reasonable accommodation for a continuous period of 180 days.
     (e) Employee shall be eligible for the grant of stock options, restricted
stock and other awards under Company’s equity incentive plan. On January 23,
2005, as an inducement to Employee to enter into this Agreement, Company granted
Employee options to purchase 250,000 shares of Company’s common stock at an
exercise price of $1.33 per share, the closing price of Company’s common stock
on the Nasdaq Small Cap Market on the previous trading day.
ARTICLE II. COVENANTS OF EMPLOYEE
     Section 2.01 Covenant Not to Solicit Employees or Customers. Employee
covenants and agrees that, for and during the period of his employment with
Company and for a period of two years thereafter:
     (a) Employee shall not individually or through or with any other person or
affiliate of Employee, solicit for employment or hire any individual who was
employed by Company on the Effective Date or the date of termination of
employment of Employee, without the prior written consent of Company; or
     (b) solicit any Person that was an active customer of Company on the
Effective Date or the date of termination of employment of Employee, for the
purpose of contracting with such Person for the goods and services which
comprise the Subject Business.

 



--------------------------------------------------------------------------------



 



     Section 2.02 Covenant To Maintain Confidentiality.
     (a) Employee shall not divulge or appropriate for his own use any Trade
Secrets (as defined below) of Company, from and after the Effective Date of this
Agreement, for as long as the information remains a Trade Secret, and shall not
make any unauthorized disclosure of Confidential Information (as defined below)
about Company for and during the period of his employment with Company and for a
period of two years thereafter. “Trade Secrets” shall mean any information of
Company (including but not limited to technical or non-technical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, product plans, or a list of
actual or potential customers or suppliers provided that such list is not
available to the general public) which derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy, or such other definition as may
be provided under applicable law. “Confidential Information” means any valuable,
nonpublic, competitively sensitive information (other than Trade Secrets)
concerning Company, its business, or its financial position, results of
operations, annual and long range business plans, product or service plans,
marketing plans and methods, training, educational and administrative manuals,
client lists or employee lists obtained by Employee from Company during the
period of his employment; provided, however, that Confidential Information shall
not include information to the extent that it is or becomes publicly known or
generally utilized (other than because of the unauthorized disclosure of such
information by Employee) by others engaged in the same business or activities in
which Company utilized, developed or otherwise acquired such information.
     (b) Disclosure of Trade Secrets or Confidential Information shall not be
precluded, if such disclosure is:
     (i) in response to a valid order of a court or other governmental body or
otherwise required by law; provided, however, that Employee shall first have
given notice to Company and made a reasonable effort to obtain a protective
order requiring that the information and/or documents so disclosed be used only
for the purposes for which the order was issued; or
     (ii) necessary to establish rights under this Agreement (but only to the
extent necessary to do so).
     (c) Promptly following the termination of Employee’s employment with
Company, Employee shall promptly transfer to Company or destroy (as directed by
Company) all tangible information containing Trade Secrets or Confidential
Information in his possession or within his control which is not already in the
possession or control of Company, and shall promptly certify in writing to
Company such transfer or destruction.
     (d) The obligations set forth in this Section 2.03 are in addition to and
not in lieu of any confidentiality obligations in the Stock Purchase Agreement
dated the date of this Agreement by and among Company and the stockholders of
Goldleaf Technologies, Inc., including Employee (the “Stock Purchase
Agreement”).

3



--------------------------------------------------------------------------------



 



     Section 2.03 Survival. The covenants of Employee contained in this
Article II shall survive the termination of this Agreement and the termination
of Employee’s employment with Company, and shall remain enforceable in
accordance with their terms as set forth herein.
ARTICLE III. TERMINATION
     Section 3.01 Termination by Company. This Agreement, and Employee’s
employment with Company, shall automatically terminate upon his death, and may
otherwise be terminated by Company by giving notice during the Term upon the
occurrence of one or more of the following events:
     (a) Employee’s disability (as defined in Section 1.03(d) hereof), provided
that such disability arises from a condition which appears to be permanent or of
indefinite duration;
     (b) without Cause (as defined in the following paragraph), effectively
immediately upon delivery of written notice to Employee following a
determination by the Board to terminate Employee’s employment, provided that
(i) the Board may elect to specify in such written notice that the effective
date of termination shall be a date up to and including the 90th day following
the delivery of such written notice to Employee; and (ii) Employee shall be
entitled to payment as provided in Section 3.03 below as severance pay following
any such termination without Cause, unless and until Employee breaches any of
the covenants set forth in Article II hereof; or
     (c) for “Cause” which for purposes of this Agreement shall mean that
Employee shall have:
     (i) committed an act of fraud, embezzlement or theft in connection with bis
duties or in the course of Ms employment with Company;
     (ii) inflicted intentional damage to any material asset of Company;
     (iii) intentionally committed any act resulting in liability in tort, under
employment laws, or for breach of contract by Company pursuant to which Company
has actually paid damages to any Person in an amount in excess of $20,000;
     (iv) materially failed or refused to perform his duties as are consistent
with his title as set forth in Section 1.01 of this Agreement, or breached any
other material provision of this Agreement, which failure is not fully corrected
within 90 days following written notification by Company to Employee
specifically detailing such failure; or
     (v) been convicted of any felony or a misdemeanor involving moral
turpitude.
     Section 3.02 Termination by Employee. This Agreement, and Employee’s
employment with Company, may be terminated by Employee for Good Reason (as
hereinafter defined) within 12 months following a Change of Control (as
hereinafter defined).
     (a) For purposes of the foregoing, “Change of Control” means any
transaction or series of transactions or the approval by the shareholders of
Company of a transaction that would result in

4



--------------------------------------------------------------------------------



 



     (i) 40% or more of the combined voting power of Company’s then outstanding
voting securities being held by a third party other than a current shareholder
(or an affiliate of such current shareholder), current board member, or any
employee benefit plan maintained by Company or any subsidiary;
     (ii) a merger, consolidation or reorganization involving Company, unless
the shareholders of Company immediately before such merger, consolidation or
reorganization continue to own a majority of the combined voting power of the
outstanding voting securities of the entity resulting from such merger,
consolidation or reorganization;
     (iii) a plan of liquidation or dissolution of Company under the provisions
of Title 11 of the United States Code, a state receivership proceeding or other
applicable state law; or
     (iv) the sale or other disposition of all or substantially all of the
business or assets of Company to a third party.
     (b) For purposes of this Agreement, “Good Reason” shall mean any of the
following:
     (i) the assignment to Employee by Company of duties inconsistent with
Employee’s position, duties, responsibilities or status with Company immediately
prior to a Change in Control, or a change in Employee’s titles or offices as in
effect immediately prior to a Change in Control;
     (ii) reduction in Employee’s base salary or target bonus as in effect prior
to the Change in Control; or
     (iii) relocation of Employee’s principal office to a location more than 50
miles from Employee’s principal office prior to a Change in Control.
     Section 3.03 Severance Compensation .If Company terminates Employee
pursuant to Section 3.01(b), or if Employee terminates his employment for Good
Reason pursuant to Section 3.02, Company shall: (i) pay (at Company’s regular
pay intervals) to Employee the amount of his then current base salary for the
remainder of the Term, and (ii) continue to permit Employee to participate in
all retirement, life and health insurance, disability and other similar benefit
plans or programs of Company applicable to Employee or applicable generally to
employees of Company, without charge for premiums as described in
Section 1.03(d); provided, however, that in no event shall Company be obligated
to make severance payments and provide benefits to Employee for longer than six
months following the date of the termination of Employee’s employment with
Company.
     Section 3.04 Effect of Severance on Pay and Benefits. The severance pay and
benefits provided for in this Section 3 shall be in lieu of any other severance
or termination pay to which Employee may be entitled under any Company severance
or termination plan, program, practice or arrangement. Employee’s entitlement to
any other compensation or benefits (other than severance or termination pay)
shall be determined in accordance with Company’s executive benefit plans and
other applicable programs, policies and practices then in effect.

5



--------------------------------------------------------------------------------



 



ARTICLE IV. GENERAL PROVISIONS
     Section 4.01 Withholding of Taxes. Company may withhold from any amounts of
compensation payable under this Agreement all federal, state, city or other
taxes and withholdings as shall be required pursuant to any applicable law, rule
or regulation.
     Section 4.02 Notices. For purposes of this Agreement, all communications
including, without limitation, notices, consents, requests or approvals,
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or three business days after having been mailed
by United States registered mail or certified mail, return receipt requested,
postage prepaid, addressed to Company (to the attention of the Secretary of
Company) at its principal office, or to Employee at his principal residence as
reflected in the records of Company, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of change of address shall be effective only upon receipt.
     Section 4.03 Validity. It is not the intent of any party hereto to violate
any public policy of any jurisdiction in which this Agreement may be enforced.
If any provision of this Agreement or the application of any provision hereof to
any person or circumstances is held invalid, unenforceable or otherwise illegal,
the remainder of this Agreement and the application of such provision to any
other person or circumstances shall not be affected, and the provision so held
to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it valid, enforceable and
legal.
     Section 4.04 Entire Agreement. This Agreement supersedes any other
agreements, oral or written, between the parties with respect to the subject
matter hereof, and contain all of the agreements and understandings between the
parties with respect to the employment of Employee by Company. Any waiver or
modification of any term of this Agreement shall be effective only if it is set
forth in a writing signed by all parties hereto.
     Section 4.05 Successors and Binding Agreement. This Agreement shall be
binding upon and inure to the benefit of Company and any successor or permitted
assignee of or to Company, including any successor or permitted assignee of
Company pursuant to the Stock Purchase Agreement. This Agreement requires the
personal services of Employee and shall not be assignable in whole or in part by
Employee.
     Section 4.06 Captions. The captions in this Agreement are solely for
convenience of reference and shall not be given any effect in the construction
or interpretation of this Agreement.
     Section 4.07 Definitions. Capitalized terms used in this Agreement and not
otherwise defined or limited herein shall have the meaning ascribed to them in
the Stock Purchase Agreement.
     Section 4.08 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.
     Section 4.09 Modification and Waiver. No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing and signed by the parties hereto. No waiver by any party
hereto at any time of any breach

6



--------------------------------------------------------------------------------



 



by another party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
     Section 4.10 Governing Law; Arbitration.
     (a) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Tennessee without giving effect to the
conflict of laws principles thereof.
     (b) Any controversy, claim or dispute arising from, out of or relating to
this Agreement, or any breach thereof, including but not limited to any dispute
concerning the scope of this arbitration clause, claims based in tort or
contract, claims for discrimination under federal, state or local law, and/or
claims for violation of any federal, state or local law (“Claims”) shall be
resolved in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association then in effect. Such
arbitration shall take place in the greater Nashville, Tennessee metropolitan
area. The arbitrator’s award shall be final and binding upon both parties.
     (c) A demand for arbitration shall be made within a reasonable time after
the Claim has arisen. In no event shall the demand for arbitration be made after
the date when an institution of legal and/or equitable proceedings based on such
Claim would be barred by the applicable statute of limitations. Each party to
the arbitration will be entitled to be represented by counsel and shall have the
right to subpoena witnesses and documents for the arbitration hearing. The
arbitrator shall be experienced in employment arbitration and licensed to
practice law in the state of Tennessee. The arbitrator shall have the authority
to hear and grant a motion to dismiss and/ or motion for summary judgment,
applying the standards governing such motions under the Federal Rules of Civil
Procedure. The arbitrator shall have the power to compel discovery consistent
with the Federal Rules of Civil Procedure.
     (d) Except as otherwise awarded by the arbitrator, each party shall pay the
fees of its respective attorneys, the expenses of its witnesses and any other
expenses connected with presenting its Claim or defense. Except as otherwise
awarded by the arbitrator, other costs of arbitration, including arbitrator’s
fees and expenses, any transcript costs or other administrative fees shall be
paid equally by the parties.
     (e) Employee acknowledges that his breach or threatened or attempted breach
of any provision of Article II of this Agreement would cause irreparable harm to
Company not compensable in monetary damages and that Company shall be entitled,
in addition to all other applicable remedies, to obtain a temporary and
permanent injunction and a decree for specific performance of the terms of
Article II from a court of competent jurisdiction without being required to
prove damages or furnish any bond or other security. The parties agree that
Company’s seeking such equitable relief from a court of competent jurisdiction
will not affect the agreement of the parties to arbitrate all other matters
concerning or arising from this Agreement. The parties agree that temporary
injunctive relief may be entered by a court of competent jurisdiction pending a
hearing in arbitration of any matter relating to or arising from this Agreement.

7



--------------------------------------------------------------------------------



 



The parties indicate their acceptance of the foregoing arbitration requirement
by initialing below:

     
 
  /s/ David Peterson
 
   
For Company
  For Employee

     Section 4.11 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement,
effective as of the Effective Date set forth herein.

     
Private Business, Inc.:
  Employee:
 
   
/s/ G. Lynn Boggs
  /s/ David Peterson
 
   
G. Lynn Boggs, CEO
  David Peterson

8



--------------------------------------------------------------------------------



 



ADDENDUM TO
EMPLOYMENT, SEVERANCE AND NON-SOLICITATION AGREEMENT
     This Addendum to Employment, Severance and Non-Solicitation Agreement (this
“Addendum”) is entered into between Private Business, Inc., a Tennessee
corporation (“Company”), and the undersigned employee (“Employee”), effective as
of January 31, 2006. This Addendum amends and supplements the Agreement (as
defined below). The parties hereto, in consideration of the mutual benefits
adhering to the parties hereto, and to induce Company to close the purchase of a
business for which Employee served as an executive, agree as follows:
     1. Ownership. Employee agrees and acknowledges that all Work Product and
all works of authorship and inventions, including without limitation products,
goods, programming code, know-how, Trade Secrets and Confidential Information,
and any improvements, modifications, enhancements, derivative works, and/or
revisions to existing Work Products, products, goods, programming code,
know-how, Trade Secrets and/or Confidential Information, in any form and in
whatever stage of creation or development, arising from, or in connection with,
the services provided by Employee to Company under this Agreement or at any time
prior to the date of this Agreement (collectively “Property”), as they now exist
or are currently used by Company or otherwise, or as they may exist in the
future or have existed in the past, are works made for hire and shall be the
sole and exclusive property of Company. Employee transfers and assigns to
Company any and all right, title and interest in the Property and upon the
future creation, Employee automatically assigns to Company, without further
consideration, all Property later created, in whatever form, including all
worldwide copyrights, patents, trade secrets, moral rights and confidential and
proprietary rights there in and agrees to execute such documents as Company may
reasonably request for the purpose of effectuating the rights of Company herein.
     2. Definitions. The following definitions shall apply to this Addendum but
not to the Agreement, as defined below:
     “Agreement” means that certain Employment, Severance and Non-Solicitation
Agreement between Employee and Company dated the date of this Addendum.
     “Confidential Information” means all of Company’s confidential business
information or proprietary information, other than Trade Secrets, of value to
Company that is treated as confidential, including, without limitation, to the
extent consistent with the foregoing, technical and financial information and
customer or client lists, relating to Company or its business, salaries or bonus
earned by Employee or other employees, programs or procedures, information
received by Company from actual or potential clients or customers of Company or
other third parties under confidential conditions, software, methods of
production and distribution, research, sales, sources of supply, Customers,
Customer needs, marketing and promotional strategies, price characteristics,
policies, wage and salary structure, production and business plans and
schedules, and production and Customer specifications.
     “Customer” means any bank or financial institution and any business,
professional, individual or entity with which Employee has had contact during
the last two (2) years while employed by Company and with which Company has
entered into an agreement by which Company is to provide products or services to
such Customer. Customer also means any business, professional, individual or
entity whose accounts receivable are acquired or financed by a bank or financial
institution that Employee has had contact with during the last two (2) years
while employed by Company and which is a customer of Company. Customer also
means any bank or financial institution and any business, professional,
individual or entity with which Employee has had contact during the last two
(2) years while employed by Company and with which Company has communicated
regarding, or is negotiating for, the provision of products or services on the
date of separation of Employee from employment with Company.

 



--------------------------------------------------------------------------------



 



     “Trade Secrets” means information of Company, its licensers, suppliers,
customers, or prospective licensers or customers, including, but not limited to,
technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, products plans, or a list of actual or potential customers or suppliers,
which (a) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use; and (b) is the subject
of efforts that are reasonable under the circumstances to maintain its secrecy.
     The terms “Confidential Information” and “Trade Secrets” do not include:
(a) information which Employee establishes was already known to Employee without
obligation to keep such information confidential, at the time of its receipt
from Company, as evidenced by documents in the possession of Employee prepared
or received prior to the receipt of the Trade Secrets or Confidential
Information; (b) information which Employee establishes was received by Employee
in good faith from a third party lawfully in possession and having no obligation
to keep such information confidential; or (c) information which Company
establishes was publicly known at the time of its receipt by Employee or has
become publicly known other than by a breach of this Agreement or other action
by Employee.
     For purposes of this Addendum, “Work Product” shall mean the data,
materials, documentation, computer programs, inventions (whether or not
patentable), pictures, audio, video, artistic works, and all works of
authorship, including all worldwide rights therein under patent, copyright,
trade secret, confidential information, or other property right, created or
developed in whole or in part by Employee, whether prior to the date of this
Agreement or in the future, either (i) while retained by Company and that have
been or will be paid for by Company, or (ii) while employed by Company (whether
developed during work hours or not.) All Work Product shall be considered works
made for hire by the Employee and owned by Company. Company shall have the right
to obtain and hold in its own name copyrights, registrations, and any other
protection available in the Property.

     
Private Business, Inc.:
  Employee:
 
   
/s/ G. Lynn Boggs
  /s/ David L. Peterson
 
   
G. Lynn Boggs, CEO
  Signature
 
   
 
  David L. Peterson
 
   
 
  Please print name

2